FBI Authority to Investigate Violations of Subtitle E of Title 26
                    or 18 U.S.C. §§921-930

The Federal Bureau o f Investigation has authority to participate in investigations o f violations o f Sub­
   title E o f Title 26 and 18 U.S.C. §§921-930 but may not supplant the primacy of the Department
   o f the Treasury over investigations o f such violations, unless the FBI has reason to believe that
   the investigation concerns a crime of terrorism over which a statute or Presidential Decision Direc­
   tive 39 has given the FBI primary responsibility.


                                                                                                      June 21, 1996

                                       M e m o r a n d u m O p in io n f o r t h e
                                  A c t in g A s s is t a n t A t t o r n e y G e n e r a l
                                                C r im in a l D iv is io n



   The Criminal Division has asked us whether the Federal Bureau of Investigation
(“ F B I” ) has authority to participate in investigations o f weapons and explosives
offenses under 26 U.S.C. §§5001-5881 (subtitle E) and 18 U.S.C. §§921-930.
See Memorandum for Merrick B. Garland, Principal Associate Deputy Attorney
General, from John C. Keeney, Acting Assistant Attorney General, Criminal Divi­
sion, Re: FBI Involvem ent in D om estic Terrorism M atters and the Resulting Exe­
cution o f H igh R isk Process at 4 -5 (May 13, 1996).1 To date, such investigations
have been conducted exclusively by the Department o f the Treasury, specifically
by the Bureau of Alcohol, Tobacco and Firearms. The FBI is concerned that its
lack o f participation in these investigations has prevented it from fully performing
its role as the lead federal agency for the investigation of terrorism. Cf.
Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-132,
§ 702(a), 110 Stat. 1214, 1291 (“ AEDPA” ) (“ [T]he Attorney General shall have
primary investigative responsibility for all Federal crimes of terrorism.” ); Presi­
dential Decision Directive 39 (June 21, 1995) (“ PDD 39” ). We conclude that
the FBI has authority to participate in investigations o f the above listed offenses,
but that the primary responsibility for investigating violations of the above sections
o f titles 18 and 26 rests with the Department of the Treasury. Where, however,
the FBI has a reasonable expectation that an investigation involves a crime of
terrorism over which a statute or PDD 39 has granted primary responsibility to

   1 Tlie C rim inal Division has recently asked that we also determ ine whether the FBI’s authority extends to investiga­
tions o f the following offenses: 18 U.S.C. §§876, 877; 18 U.S.C. §1715; 18 U.S.C. §1716; 18 U.S.C. §§1956,
1957; 18 U.S.C. §2114; 22 U.S.C. § 2712(0: 22 U.S.C. §2778(c); 31 U.S.C. §§5322, 5324; 42 U.S.C. §2283;
47 U.S.C. §606; and 50 U.S.C. §1705. W e have not yet found any indication that Congress has displaced the
F B I's general investigative jurisdiction with respect to these offenses. O ur research into the legislative history, how­
ever, is not yet com plete. Consequently, w e cannot offer a final determination with respect to these offenses. More­
over, w e express no opinion as to investigative jurisdiction over violations of federal law other than those listed
above o r in the text o f this memorandum.


                                                           242
         FBI Authority to Investigate Violations o f Subtitle E o f Title 26 o r 18 U.S.C. §§ 921-930


 the FBI, the FB I’s lead role may be extended to cover crimes as to which lead
 responsibility would otherwise reside elsewhere.
    Under 28 U.S.C. §533, “ [t]he Attorney General may appoint officials . . . to
 detect and prosecute crimes against the United States.” This statute confers on
 the Attorney General broad general investigative authority with respect to federal
 criminal offenses. See U nited States v. Marzani, 71 F. Supp. 615, 617 (D.D.C.
 1947), a ffd , 168 F.2d 133 (D.C. Cir.), a f f d p e r curiam by an equally divided
 court, 335 U.S. 895 (1948).2 We have frequently repeated that “ this provision
 authorizes the Department of Justice to investigate all federal criminal violations,
 unless a particular statute specifically assigns exclusive investigative responsibility
 to another agency.” Departm ent o f Labor Jurisdiction to Investigate Certain
 Criminal M atters, 10 Op. O.L.C. 130, 132 (1986). The Attorney General has dele­
 gated her investigative authority to the FBI. See 28 C.F.R. §0.85 (1995). There­
 fore, the FBI has authority to investigate violations of 18 U.S.C. §§921-930 and
 26 U.S.C. §§5001-5881, unless Congress has specifically vested exclusive inves­
 tigative authority in another agency.
    Congress has provided that “ [e]xcept as otherwise expressly provided by law,
 the administration and enforcement of . . . title [26] shall be performed by or
under the supervision of the Secretary of the Treasury.” 26 U.S.C. §7801(a).3
With respect to subtitle E, the Secretary of the Treasury has specific authority
to conduct investigations, see id. § 5557(a), and to authorize investigators and
agents to make arrests, execute warrants, and carry firearms. See id. § 7608(a).
With respect to 18 U.S.C. §§921-930, administration and enforcement is vested
in the Secretary o f the Treasury. See Gun Control Act of 1968, Pub. L. No. 9 0 -
618, §103, 82 Stat. 1213, 1226; Omnibus Crime Control and Safe Streets Act
of 1968, Pub. L. No. 90-351, §903, 82 Stat. 197, 234. It is plain that these provi­
sions specifically vest investigative authority in the Secretary of the Treasury. The
Justice Department has long taken the position that, while title 26 vests the Sec­
retary of the Treasury with primary authority over investigations of violations of
subtitle E of title 26, it does not vest the Secretary with exclusive investigative
jurisdiction. See Katzenbach Memorandum.4 We have concluded that “ [t]he exist­
   2 We have held that this authority extends to investigations o f violations of state criminal law where there is
a reasonable expectation that such an investigation will lead to the detection or prevention of a violation of federal
law, including even such derivative federal laws as the Fugitive Felons Act, 18 U.S.C. §1073. Authority o f FBI
Agents, Serving as Special Deputy United States Marshals, to Pursue Non-Federal Fugitives, 19 Op. O.L.C. 33
(1995).
   3 Nothing in the above-quoted language 44shall be considered to affect the duties, powers, or functions imposed
upon, or vested in, the Department o f Justice, o r any officer thereof, by law existing on May 10, 1934.” Id. § 7801(c).
liien-A ssistant Attorney General Katzenbach opined that this was meant only to reserve the Justice Department’s
prosecutorial jurisdiction and not the Department’s investigative jurisdiction. See Memorandum for Herbert J. Miller,
Assistant Attorney Genera], Criminal Division, from Nicholas deB. Katzenbach, Assistant Attorney General, Office
of Legal Counsel, Re: Authority o f the Federal Bureau o f Investigation to Investigate Offenses in Violation o f the
Wagering Tax Provisions o f the Internal Revenue Code at 7 (Oct. 25, 1961) ( “ Katzenbach Memorandum” ). We
do not find it necessary to revisit that conclusion here.
   4 Although the Katzenbach Memorandum does not address the Secretary o f the Treasury’s jurisdiction under title
18, the language o f title 18 is not as expansive as the language o f title 26. If the Secretary’s jurisdiction under
                                                                                                              Continued


                                                        243
                              Opinions o f the Office o f Legal Counsel in Volume 20


 ence of authority to investigate specified types o f crimes in other agencies does
 not divest the FBI of its ‘broad, general investigative powers.’ ” Memorandum
 for the Attorney General, from J. Lee Rankin, Assistant Attorney General, Office
of Legal Counsel, Re: Jurisdiction to Investigate Offenses by M ilitary Personnel
 at 2 (Oct. 19, 1954) (concluding that the FBI has authority concurrent with that
of the military police of the various branches o f the military to investigate federal
criminal violations by military personnel) (quoting Marzani, 71 F. Supp. at 617)
(“ Rankin Memorandum” ). The Katzenbach Memorandum examined the various
authorities of title 26 set forth above and concluded that these provisions did not
supplant the Attorney General’s authority under 28 U.S.C. §533, although these
provisions accord primacy to the Secretary o f the Treasury. We recognize that
the Katzenbach Memorandum reviewed enforcement o f the wagering tax laws,
but the opinion notes that these laws do not “ stand on a different footing” from
the provisions of subtitle E. Katzenbach Memorandum at 4.
   We have independently reviewed the relevant provisions o f titles 26 and 18
and find nothing in the language or structure of those titles that expresses an
intention to vest exclusive investigative jurisdiction in the Secretary of the Treas­
ury or to supplant the Attorney General’s general investigative authority. More­
over, we have reviewed the legislative history of these provisions and have found
no indication of an intent that the Secretary of the Treasury exercise exclusive
jurisdiction or that the Attorney General be divested of investigative authority.
Instead, we believe that the statutes grant the Attorney General and the Secretary
of the Treasury overlapping authority to investigate violations of subtitle E of
title 26 and of 18 U.S.C. §§921-930, with investigative primacy vested in the
Secretary.
   We agree with the Katzenbach Memorandum that title 26 generally grants “ pri­
mary responsibility to investigate violations of [subtitle E]” to the Secretary of
the Treasury. See Katzenbach Memorandum at 2. Respect for this statutory
scheme, as well as avoidance o f duplicative effort and promotion of efficiency,
dictate that the FBI should not exercise the general investigative authority of 28
U.S.C §533 unless it has “ a strong reason” for doing so. See Katzenbach Memo­
randum at 1; Rankin Memorandum at 2. We believe that effective investigation
o f anti-terrorism laws is “ a strong reason” and supports the exercise of some
level of investigative jurisdiction by the FBI, depending on the circumstances of
the particular investigation. This position is further buttressed by PDD 39 and
the recently enacted anti-terrorism statute, AEDPA, § 702(a), 110 Stat. at 1291.
W e do not believe, however, that the FBI may use its concurrent, general inves­
tigative power to supplant the statutory primacy of the Secretary of the Treasury
over investigations of violations of subtitle E of title 26, where the FBI does

title 26 does not supplant the Attorney G en eral’s general investigative authority under 28 U.S.C. §533, therefore,
it follows a fortiori that the Secretary’s title 18 jurisdiction does not supplant the Attorney General’s general investiga­
tive authority.


                                                           244
      FBI Authority to Investigate Violations o f Subtitle E o f Title 26 or 18 U.S.C. §§921-930


not have a reasonable expectation that the investigation will lead to the detection
or prevention of a crime of terrorism over which a statute or PDD 39 has granted
primary responsibility to the FBI.

                                                               RICHARD L. SHEFFRIN
                                                         D eputy Assistant Attorney General
                                                              Office o f Legal Counsel